                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION



LIGIA MAHAN,

      Plaintiff,

v.                                                                     Case No. 17-13311

AMERICA ANESTHESIA                                                   HON. AVERN COHN
ASSOCIATES, LLC.,

      Intervening Plaintiff,

v.

FARMERS INSURANCE EXCHANGE
and BLUE CROSS BLUE SHIELD OF
MICHIGAN MUTUAL INSURANCE
COMPANY,

      Defendant.
_________________________________/

 MEMORANDUM AND ORDER GRANTING BLUE CROSS BLUE SHIELD’S MOTION
               FOR SUMMARY JUDGMENT (Doc. 13)1

                                      I. Introduction

      This is an insurance case. Plaintiff Ligia Mahan (Mahan) sued Farmers Insurance

Exchange (Farmers) and Blue Cross Blue Shield (BCBS) in state court seeking payment

of medical expenses incurred as a result of an automobile accident. BCBS removed the

case to federal court on the grounds that the BCBS plan is governed by ERISA. America

Anesthesia Associates, LLC (AAA) has intervened claiming a right to reimbursement for

services rendered to Mahan under state law.


      1
        Although originally scheduled for hearing, upon review of the parties’ papers, the
Court deems this matter appropriate for decision without oral argument. See Fed. R. Civ.
P. 78(b); E.D. Mich. LR 7.1(f)(2).
       Before the Court is BCBS’s motion for summary judgment on the grounds that

because the BCBS plan is self-funded and secondary to all other insurance, Mahan does

not have a viable claim against it. For the reasons that follow, the motion will be granted.

                                       II. Background

       On December 30, 2014, Mahan was in an automobile accident and suffered injuries

for which she incurred medical expenses. On September 17, 2014, she filed a complaint

in Wayne County Circuit Court seeking personal injury protection (PIP) benefits under

Michigan law naming Farmers and BCBS as defendants. Apparently, Mahan has a no-

fault automobile policy with Farmers. Mahan is also a dependent spouse of a UAW retiree

and receives health care benefits through the UAW Retiree Medical Benefits Trust, a plan

administered by BCBS (“the BCBS plan”). Mahan alleges that the BCBS plan is “primary,”

i.e. must provide coverage before any other plan.

       As noted above, BCBS removed the case to federal court on the grounds that the

BCBS plan under which Mahan was seeking coverage is governed by ERISA. AAA

intervened, alleging it provided the medical services for which Mahan seeks payment.

       At the close of discovery, BCBS filed the instant motion. Mahan filed a response, in

which AAA concurred, arguing the motion should be denied. Farmers did not file a

response.

                                  III. Summary Judgment

       “The court shall grant summary judgment if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter

of law.” Fed. R. Civ. P. 56(a). A moving party may meet that burden “by 'showing'-that is,

pointing out to the district court-that there is an absence of evidence to support the


                                              2
nonmoving party’s case.” Celotex Corp. v. Catrett, 477 U.S. 317, 325 (1986). Rule 56

provides that:

       A party asserting that a fact cannot be or is genuinely disputed must support the
       assertion by:
       (A) citing to particular parts of materials in the record, including depositions,
       documents, electronically stored information, affidavits, or declarations, stipulations
       (including those made for purposes of the motion only), admissions, interrogatory
       answers, or other materials; or
       (B) showing that the materials cited do not establish the absence or presence of a
       genuine dispute, or that an adverse party cannot produce admissible evidence to
       support a fact.

Fed. R. Civ. P. 56(c)(1). The Court “must view the evidence in the light most favorable to

the non-moving party.” Employers Ins. of Wausau v. Petroleum Specialties, Inc., 69 F.3d

98, 101 (6th Cir. 1995).

                                       IV. Discussion

       BCBS contends that it is entitled to summary judgment because it is undisputed

that the BCBS plan is secondary and she has failed to exhaust her administrative

remedies.

       As an initial matter, Mahan does not dispute BCBS’s assertion that the BCBS plan

is governed by ERISA and is self-funded. In this circumstance, Michigan law is

preempted, see Auto Club Ins. Ass'n v. Health & Welfare Plans, Inc., 961 F.2d 588, 593

(6th Cir. 1992) and federal common law governs. See Auto Owners Ins. Co. v. Thorn

Apple Valley, 31 F.3d 371 (6th Cir. 1994); MidMichigan Health Plan, 449 F.3d at 690 (“[A]

priority dispute arising between an ERISA plan and a no-fault policy is resolved pursuant

to federal common law.”). See also Auto-Owners Ins. Co. v. Edward D. Jones & Co.

Employee Health & Welfare Program, 759 F. Supp. 2d 895, 899–900 (W.D. Mich. 2010).

       It is also undisputed that the BCBS plan contains a coordination of benefits


                                              3
(COB) provision. The summary plan description, which is attached to BCBS’s motion,

states:

          The Plan will coordinate coverage with other insurance policies, including group or
          individual automobile, homeowner’s or premises insurance, personal injury
          protection, or no-fault coverage, including medical payments. Other insurance
          policies will be primary....

          A “primary goal of ERISA ... is to safeguard the financial integrity of qualified plans

by shielding them from unanticipated claims” such as those advanced by no-fault

automobile insurance policies. Thorn Apple Valley, 31 F.3d at 375. Thus, “when a

traditional insurance policy and a qualified ERISA plan contain conflicting coordination of

benefits [ (“COB”) ] clauses, the terms of the ERISA plan, including its COB clause, must

be given full effect.” Id. at 374.

          Here, the plan’s COB provision expressly addresses coverage and state that other

insurance, including automobile and no-fault, shall be primary. The COB language shows

the intent of the plan to subordinate its coverage. Mahan had two potential sources of

coverage for the medical expenses stemming from the automobile accident: Farmers and

the BCBS plan. The BCBS plan clearly provides that Mahan first seeks coverage from her

insurance company, Farmers. Where it is undisputed that BCBS’s coverage obligation is

secondary, it is entitled to summary judgment. See Auto-Owners Ins. Co. v. Edward D.

Jones & Co. Employee Health & Welfare Program, 759 F. Supp. 2d 895, 903–05 (W.D.

Mich. 2010).

          In her response, Mahan does not address BCBS’s argument that, contrary to the

complaint, coverage under the BCBS plan is secondary. Rather, Mahan argues that it is

premature to dismiss BCBS because Farmers may not provide coverage. This argument

does not carry the day. Whether or not Mahan obtains coverage from Farmers is

                                                  4
irrelevant to whether BCBS is entitled to summary judgment because there is no genuine

issue of material fact that BCBS’s coverage is secondary.2

       Mahan also says that BCBS should stay in the case to protect its interest because

the UAW Retiree Medical Benefits Trust, who sponsors the BCBS plan, may be entitled to

recover payments made in error. This argument is also unavailing. As BCBS notes,

BCBS administers the BCBS plan and has no role in the UAW Retiree Medical Benefits

Trust’s “subrogation or reimbursement activities.”

       Overall, Mahan has failed to show that BCBS should remain in the case.

                                        V. Conclusion

       For the reasons stated above, BCBS’s motion for summary judgment is GRANTED.



       In light of the dismissal of the claim which formed the basis for removal, the

remaining parties (Mahan, Farmers, and AAA) shall SHOW CAUSE in writing within fifteen

(15) days as to whether the Court should exercise supplemental jurisdiction over Mahan’s

state law claim or whether there is another basis for federal jurisdiction.

       SO ORDERED.




                                            S/Avern Cohn
                                            AVERN COHN
                                            UNITED STATES DISTRICT JUDGE

Dated: 10/30/2018
       Detroit, Michigan



       2
      In light of this determination, it is not necessary to address BCBS’s exhaustion
argument.

                                               5
